GODCHAUX, J.
The 'ownership of a narrow strip of property being the matter in dispute, it has been suggested that the value thereof is insufficient to vest this court with jurisdiction. The petition of plaintiff, the appellant, fixes the value at a sum greater than $100, yet the record shows that shortly before the suit it was purchased for a consideration which it stated in the deed to be much less than $100. The appellant has sought to sustain this jurisdictional allegation by affidavit filed in this court, but as the appellee is entitled to be heard upon this subject, which was mot made an issue on the trial of the case, the court has concluded to remand the cause solely for the purpose of hearing evidence as to the value of the property in dispute.
The present case is distinguishable from Cloverland Dairy Co. vs. Calecas, 7 Ct. of App. 274, where, not only was the jurisdictional allegation lacking, but the record indicated a value insufficient to vest jurisdiction in this court.
It is, therefore, ordered that the case is hereby remanded with instructions to take testimony ais to the value of the property in dispute, the record in the case to be thereafter transmitted to this court, which retains this appeal pending the action of the district court as above set forth.